 Case 2:20-cv-00079-JRG Document 21 Filed 06/11/20 Page 1 of 3 PageID #: 59



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


 CELLULAR COMMUNICATIONS                         §
 EQUIPMENT LLC,                                  §
                                                 §
        Plaintiff,                               §          C.A. No. 2:20-cv-00079
                                                 §
 v.                                              §          JURY TRIAL DEMANDED
                                                 §
 ONE PLUS TECHNOLOGY CO. LTD.,                   §
 ET AL                                           §
                                                 §
         Defendants.



        JOINT AGREED MOTION TO EXTEND TIME TO ANSWER OR
       OTHERWISE PLEAD IN RESPONSE TO PLAINTIFF’S AMENDED
      COMPLAINT AND WAIVER OF FOREIGN SERVICE REQUIREMENT

       Plaintiff Cellular Communications Equipment LLC (“CCE”) and Defendants One Plus

Technology Co. Ltd., Oneplus Technology (Shenzhen) Co. Ltd. and Oneplus Mobile

Communications (Guangdong) Co., Ltd (“Defendants”) respectfully move the Court to enter an

order extending Defendants’ time to answer, move, or otherwise plead in response to CCE’s

Amended Complaint through and including September 30, 2020.

       CCE filed suit on March 17, 2020 against One Plus Technology Co. Ltd. CCE filed an

Amended Complaint on May 15, 2020 adding Oneplus Technology (Shenzhen) Co. Ltd. and

Oneplus Mobile Communications (Guangdong) Co., Ltd as Defendants. Summons were issued for

all Defendants. Plaintiff contends that Defendants were served as of May 15, 2020, but Defendants

dispute service of process.. The parties filed Unopposed Applications for Extension of Time to

Answer were filed on June 4, 2020 (D.I. 15-17) which extended the time to answer until June 12,

2020, so the parties could meet and confer regarding issues of service. CCE and Defendants have


JOINT MOTION TO EXTEND TIME TO ANSWER                  1
 Case 2:20-cv-00079-JRG Document 21 Filed 06/11/20 Page 2 of 3 PageID #: 60



reached an agreement that Defendants, which are foreign corporations located outside the United

States, waive the service of process requirements under Federal Rule of Civil Procedure 4(h) and

4(f)(1) and will not challenge service in exchange for the current extension.

       Accordingly, the parties jointly move for an extension of time for all three Defendants to

answer, move or otherwise plead in response to the Amended Complaint through and including

September 30, 2020. This extension is not sought for the purposes of delay but so that justice may

be served.



Dated: June 11, 2020                                 Respectfully submitted,

 /s/ Jonathan H. Rastegar                         /s/ Jeffrey L. Johnson
 Jeffrey R. Bragalone (lead attorney)             Jeffrey L. Johnson
 Texas Bar No. 02855775                           State Bar No. 24029638
 Jonathan H. Rastegar                             ORRICK, HERRINGTON &SUTCLIFFE LLP
 Texas Bar No. 24064043                           609 Main St., 40th Floor
                                                  Houston, TX 77002
 BRAGALONE CONROY PC                              Telephone: (713)658-6450
 2200 Ross Avenue                                 Facsimile: (713)658-6401
 Suite 4500W                                      jj@orrick.com
 Dallas, TX 75201
 Tel: (214) 785-6670                              ATTORNEY FOR DEFENDANTS
 Fax: (214) 785-6680                              ONEPLUS TECHNOLOGY CO. LTD.,
 jbragalone@bcpc-law.com                          ET AL
 jrastegar@bcpc-law.com
 ATTORNEYS FOR PLAINTIFF
 CELLULAR COMMUNICATIONS
 EQUIPMENT LLC




JOINT MOTION TO EXTEND TIME TO ANSWER                   2
 Case 2:20-cv-00079-JRG Document 21 Filed 06/11/20 Page 3 of 3 PageID #: 61



                                CERTIFICATE OF SERVICE
       I hereby certify that a copy of the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Therefore, this document was served on all counsel who are

deemed to have consented to electronic service on this the 11th day of June, 2020.

                                                    /s/ Jonathan H. Rastegar
                                                    Jonathan H. Rastegar




JOINT MOTION TO EXTEND TIME TO ANSWER                  3
